Citation Nr: 0615705	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which declined to reopen 
claims of entitlement to service connection for bilateral 
hearing loss, and for tinnitus. 

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for tinnitus, is determined in the decision below.  
That claim is reopened here below, and the underlying issue 
of entitlement to service connection for that disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  In March 1972, the RO denied the appellant's claim for 
service connection for bilateral hearing loss.  The veteran 
did not appeal that decision.

3.  Some of the evidence received since the March 1972 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the bilateral hearing loss claim, and raises a reasonable 
possibility of substantiating the claim.

4.  In March 1972, the RO denied the appellant's claim for 
service connection for tinnitus.  The veteran did not appeal 
that decision.

5.  Some of the evidence received since the March 1972 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the tinnitus claim, and raises a reasonable possibility of 
substantiating the claim.

6.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether his 
current bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The RO's March 1972 rating decision that denied the claim 
for service connection for bilateral hearing loss is final.  
38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1972).

2.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  The RO's March 1972 rating decision that denied the claim 
for service connection for tinnitus is final.  38 U.S.C. 
§ 4005; 38 C.F.R. §§ 19.118, 19.153 (1972).

4.  New and material evidence has been received, and the 
claim for service connection for tinnitus is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

5.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, because this decision effects a grant 
( reopening of both claims, and entitlement to service 
connection for the claimed bilateral hearing loss) of the 
benefit sought on appeal, appellate review may be conducted 
without prejudice to the veteran, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to further analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist with respect to the issue of entitlement to 
service connection.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In that regard, the Board concludes below that service 
connection for bilateral hearing loss is granted.  Thus, 
initially any questions as to the appropriate disability 
rating or effective date to be assigned are the 
responsibility of the RO.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award with 
respect to bilateral hearing loss.  Similarly, on Remand, if 
service connection is granted for tinnitus, it will initially 
be the RO's duty to address any notice defect with respect to 
the rating and effective date elements associated with that 
claim.  
 
II.  Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen claims of entitlement to service 
connection for bilateral hearing loss and for tinnitus.  
Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in its entirety, all of the evidence submitted by the veteran 
or on his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claims.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In a rating decision of March 1972, the RO denied a claim of 
entitlement to service connection for a "bilateral ear 
condition."  It is clear from the rating decision that the 
denied disability is comprised of bilateral hearing loss and 
tinnitus.   The RO notified the veteran of the decision, and 
of his procedural and appellate rights, in April 1972.  The 
veteran did not appeal the decision, which therefore is 
final.   See 38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 
(1972).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In May 2003, the RO received the veteran's application to 
have his claims reopened, claiming entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
current appeal arises from a January 2004 rating decision.  
In that decision, the RO declined to reopen the claim for 
service connection for bilateral hearing loss on the basis 
that new and material evidence had not been submitted to 
reopen that claim.  The RO also denied a claim for service 
connection for tinnitus.  On review of the rating decision, 
it is not clear whether the claim was denied on the basis of 
a denovo adjudication, or on the basis that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  Nevertheless, as there is a previous final 
decision on the claim, the Board must first determine that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to the March 1972 rating 
decision-the last final denial-is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received subsequent to the March 1972 decision 
includes private and VA medical records, including private 
treatment records in 1989, the report of a VA audiological 
evaluation in June 2001, and a private statement containing 
an opinion dated in August 2004.  This evidence received 
since the March 1972 rating decision is new in that it was 
not previously of record.  

The veteran's claim was previously denied in the March 1972 
rating decision, on the essential basis that a preexisting 
ear condition did not undergo any substantial increase in 
severity during service.

The medical records submitted since the March 1972 rating 
decision includes a statement by Henry R. Madoff, M.D., in 
which he provides an opinion that essentially contradicts the 
determination of the RO in its March 1972 rating decision.  
After reviewing pertinent records, he noted that the veteran 
was accepted into service with no disclaimers or 
qualifications, and that the veteran's examination showed 
that his hearing was normal.  Dr. Madoff opined that the RO's 
determination-that the veteran's hearing difficulty, 
confirmed by a March 1961 audiogram-was not related to 
service, was disingenuous.  Dr. Madoff concluded with an 
opinion that it is as likely as not that the veteran's 
hearing deteriorated, originated, or was aggravated, by 
service.

Dr. Madoff's statement contradicts a previous RO 
determination that the veteran had a preexisting bilateral 
ear condition that did not undergo any substantial increase 
in severity during service.  There are reports of January and 
February 1972 VA examinations including audiology evaluation, 
on which the RO relied in making its March 1972 rating 
decision.  Those examinations do not provide an opinion on 
this issue of whether the condition was preexisting or not, 
and do not provide an opinion otherwise with respect to 
whether there is a nexus between a current hearing loss 
and/or tinnitus, and service.  The evidence of record at the 
time of the March 1972 rating decision does not otherwise 
contain an opinion as to nexus.

Therefore, Dr. Madoff's statement, which does provide such an 
opinion, is material in that when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  That statement also is neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and it 
raises a reasonable possibility of substantiating the claim 
by providing supportive evidence.  Id.

Accordingly, the Board finds that the evidence received 
subsequent to March 1972 is new and material and serves to 
reopen the claims for service connection for bilateral 
hearing loss, and tinnitus.  Having determined that new and 
material evidence has been added to the record, these claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  

However, the Board cannot, at this point, adjudicate the 
reopened claim for service connection for tinnitus, as 
further assistance to the appellant is required to comply 
with the duty to assist regarding that issue.  This is 
detailed in the REMAND below.

III.  Entitlement to Service Connection for Bilateral Hearing 
Loss
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, either though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  

The veteran's DD Form 214 lists the veteran's specialty title 
as engineer equipment repairman, with a corresponding 
civilian occupation of engineering equipment mechanic.  

Service medical records include the reports of medical 
history and examination in October 1960 at the time of 
induction.  At that time, the veteran reported no problems 
regarding ear trouble.  On examination, there was no 
audiometric examination; but on whisper test, the results 
were 15/15, bilaterally.  A whisper test, however, does not 
provide frequency or ear specific information and therefore 
does not rule out or confirm high frequency hearing loss.  
Nonetheless, the results do not indicate that the veteran had 
any hearing loss at the time of induction into service.

The veteran underwent an audiogram examination in March 1961.  
On audiometric examination, after converting to the current 
ISO (ANSI) values, the audiometric testing revealed pure tone 
thresholds of 30, 50, 55, 55, and 45 decibels in his right 
ear, and of 25, 30, 55, 25, and 20 decibels in his left ear, 
at 500, 1,000, 2,000, 4,000, and 8000 Hertz, respectively.  
The associated treatment note indicated that the veteran was 
in his 5th week in engineer maintenance; with total service 
of 5.5 months.  The treatment provider noted that prior to 
service, the veteran was a mechanic, and that two years 
before, he had a swimming injury to the ear.  He also noted 
that no prior audio examination was done, except in grade 
school, which was OK; and "LOD [line of duty] No."

The veteran was seen by ENT (ear, nose, and throat) for 
consultation on the same day in March 1961 due to a finding 
of loss in hearing.  The consultation request noted that the 
veteran was in mechanical work, and ENT was requested to 
provide a profile and advise as to working with intense 
noise.  On audiometric examination, after converting to the 
current ISO (ANSI) values, the audiometric testing revealed 
pure tone thresholds of 30, 20, 25, 35, and 45 decibels in 
his right ear, and of 25, 25, 45, 35, and 15 decibels in his 
left ear, at 500, 1,000, 2,000, 4,000, and 8000 Hertz, 
respectively.  The examiner noted mild high tone loss-prior 
to entry into service-from noise in job (body and fender 
work).

At the September 1962 separation examination, after 
converting to the current ISO (ANSI) values, the audiometric 
testing revealed pure tone thresholds of 25, 20, 20, and 15 
decibels in his right ear, and of 25, 20, 20, and 15 decibels 
in his left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively. 

The report of a January 1972 VA examination contains a 
narrative history that ENT stated that the veteran has had 
progressive loss of hearing for the past 10 years.  The 
examiner also noted "in service 1960 [to] 1962.  Heavy 
equipment mechanic; now is a body fender repairman, which is 
noisy.  Nose and throat O.K.  Ears ring off and on for 
several years."  The report contains a finding that a 
hearing loss was noted, however, the report does not contain 
findings from any audiometric testing.  The report concludes 
with a diagnosis of deafness, sensorineural, with 
intermittent tinnitus.

The report of a February 1972 VA audiometric examination 
shows that audiometric testing revealed pure tone thresholds 
of 5, 0, 5, and 20 decibels in his right ear, and of 5, 50, 
50, and 35 decibels in his left ear, at 500, 1,000, 2,000, 
and 4,000 Hertz, respectively.  

Private medical records in 1989 include the following 
pertinent records.  An August 1989 statement from Douglas A. 
Chen, M.D., in which he stated that audiograms revealed a 
bilateral profound sensorineural hearing loss with no speech 
discrimination.  A September 1989 report of an audiogram 
performed by a private treatment provider contains results 
only in a graphic representation; there are no specified 
auditory thresholds.  However, the results for the left and 
right ears clearly reflect hearing loss disability for VA 
purposes.   A record of operation and a discharge summary 
show that in October 1989, the veteran was treated for a 
diagnosis of profound sensory neural hearing loss.  He 
underwent a right cortical mastoidectomy, insertion of a 
multi-channel cochlear implant, intraoperative facial nerve 
monitoring.

A June 2001 report of an audiogram performed by VA contains 
results only in a graphic representation; there are no 
specified auditory thresholds.  However, the results for the 
left and right ears clearly reflect hearing loss disability 
for VA purposes.

As noted above, in August 2004, Dr. Madoff discussed the 
veteran's medical history in service, and opined that it is 
as likely as not that the veteran's hearing deteriorated, 
originated, or was aggravated by service.

On review of the evidence, as discussed above, the medical 
evidence makes it clear that there is a present "hearing loss 
disability" as defined by the provisions of 38 C.F.R. § 3.385 
(2005).  Further, the audiometric testing in March 1961 and 
at the September 1962 separation examination includes 
elevated pure tone thresholds that are beyond the range of 
normal hearing, and indicate some degree of hearing loss.  
Current Medical Diagnosis and Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988) as cited in Hensley v. Brown, 5 
Vet. App. 155 (1993) ("the threshold for normal hearing is 
from 0 to 20 [decibels], and higher threshold levels indicate 
some degree of hearing loss").  In fact, audiometric testing 
in March 1961 revealed findings meeting the requirements in 
both ears for a present "hearing loss disability" as defined 
by the provisions of 38 C.F.R. § 3.385 (2005).   

The RO declined to reopen the veteran's claim on appeal in 
part on the basis that there was a preexisting hearing loss, 
and no evidence of permanent aggravation beyond normal 
progression of the hearing loss in service

Service connection may be granted for aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306 (2003).  
However, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service; or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2005). 

In this case, no hearing loss was noted at entrance to 
service.  Moreover, there is no clear and unmistakable 
evidence demonstrating that a hearing loss existed prior to 
service.  Although the March 1961 treatment records refer to 
pre-service exposure to noise and work, and a swimming 
accident involving the ear, these records do not constitute 
clear and unmistakable evidence demonstrating that an injury 
or disease associated with hearing loss existed prior to 
service.  

The Court of Appeals for Veterans Claims has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be." 
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  

Here, however, the evidence rebutting the presumption of 
soundness upon entry into service consists only of an 
apparent history provided by the veteran regarding his 
activities before service.  Such evidence does not rise to 
the level of clear and unmistakable evidence of a preexisting 
hearing loss, particularly in light of the conflicting 
opinion given by Dr. Madoff in August 2004.  Therefore, the 
Board finds that there was no preexisting left or right 
hearing loss.

At his separation examination, the audiometric examination 
findings do not meet the criteria for a present "hearing 
loss disability" as defined by the provisions of 38 C.F.R. § 
3.385 (2005).   The Board notes, however, that pursuant to 38 
C.F.R. § 3.303(d), and the Court's holding in Hensley v. 
Brown, service connection may still be established if it is 
shown that current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.   See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The Board observes that the evidence of record indicates that 
the veteran was exposed to considerable acoustic trauma/loud 
noise, apparently for at least five weeks without ear plugs 
to protect his ears from the exposure.  That evidence 
includes the veteran's DD Form 214, which shows that his 
specialty was engineer equipment repairman; and his credible 
statement contained in his notice agreement, that he 
maintained 5 KW generators on a "7/24 basis" in addition to 
duties as a heavy equipment (including diesel engines) 
maintenance mechanic, without any form of ear/hearing 
protection.  Contemporaneous treatment records in March 1961 
indicate that he worked in that environment for at least five 
weeks without ear plugs for noise protection.  In fact, those 
treatment records indicate that the veteran was exposed to 
intense noise during that time.  Based on that evidence, the 
Board concludes that he apparently spent a good part of his 
military career working in proximity to loud machinery, a 
setting in which, presumably, he was exposed to intense 
noise, without ear protection.  

The Board has taken into consideration the opinion provided 
in August 2004 by Dr. Madoff, that it is as likely as not 
that the veteran's hearing deteriorated, originated, or was 
aggravated by service.  At that time, Dr. Madoff also noted 
that the veteran was accepted into service with no 
disclaimers or qualifications; his examination showed that 
his hearing was normal at induction; and that the veteran did 
not hide the fact that he had had an injury to his ear before 
enlisting.  On this basis, and apparently after reviewing the 
record, Dr. Madoff opined that it is disingenuous for VA to 
assert that the veteran's hearing difficulty, confirmed by 
audiogram in March 1961, were not related to his military 
service.

Here, giving the veteran the benefit of the doubt, the Board 
finds the evidence to be in equipoise.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The veteran is seeking service connection for tinnitus. The 
Board has determined that additional development is necessary 
prior to completion of its appellate review for the following 
reasons.

The record includes evidence of a present tinnitus, as 
reflected in the diagnosis contained in a January 1972 VA 
examination report.  The veteran maintains that he has a 
present tinnitus, which resulted from exposure to loud noise 
during his active military service.  Specifically, he asserts 
that he maintained 5 KW generators on a "7/24 basis" in 
addition to duties as a heavy equipment (including diesel 
engines) maintenance mechanic, without any form of 
ear/hearing protection.  The evidence includes the veteran's 
DD Form 214, which shows that his specialty was engineer 
equipment repairman; and contemporaneous treatment records in 
March 1961, which indicate that he worked in engineer 
maintenance for at least five weeks without ear plugs for 
noise protection, and was exposed to intense noise.  

Above, the Board here has determined that service connection 
for bilateral hearing loss is warranted.  That decision was 
based in part on clinical findings meeting the requirements 
in both ears for a present "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385 (2005); and an 
opinion in August 2004, indicating that the bilateral hearing 
loss is related to service.

All service connection claims must be considered on the basis 
of places, types and circumstances of the claimant's military 
service.  38 C.F.R. § 3.303(a) (2005).  The reported history 
of noise exposure during service is entirely consistent with 
the place and circumstances of the veteran's service in 
Vietnam.  The reported history of noise exposure indicates 
that the veteran was most likely exposed to loud noise from 
military machinery.  There is some indication that the 
veteran's civilian work since 1962, including as a body 
fender repairman, exposed him to loud noise.

The veteran has not been examined by VA nor has an opinion 
been obtained with respect to the current nature and etiology 
of his claimed tinnitus.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA examination is necessary to determine the 
nature and etiology of any tinnitus, and would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In particular, an opinion 
should be obtained as to whether the veteran has tinnitus 
which is due to noise exposure during his active service.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for hearing 
difficulties, to specifically include 
tinnitus, since his release from service 
in October 1962.  The AOJ should attempt 
to obtain copies of medical records from 
all sources identified.

2.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature and etiology of any tinnitus.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination. This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

For each ear, definitive findings and 
diagnoses should be made and recorded, 
with respect to the presence of tinnitus.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding each ear: If tinnitus 
is diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service 
from October 1960 to October 1962, to 
include conceded exposure to noise in the 
course of his duties as an engineer 
equipment repairman.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for service 
connection for tinnitus.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


